Citation Nr: 1602291	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-05 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected iritis of the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air  Force from July 2003 to July 2009. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a cardiac disability and iritis.  Jurisdiction over the case has since been transferred to the RO in Atlanta, Georgia.  In February 2011, a rating decision issued by the Atlanta RO granted the Veteran's claim for service connection for iritis and assigned a noncompensable rating. 

In September 2014, the Board remanded the case for additional development.

In October 2015, the Board denied the service connection claim for a cardiac disability and remanded the remaining claim for a compensable initial rating for iritis of the right eye.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that, with the exception of certain updated medical records, all documents therein are either duplicative of those contained in the VBMS or irrelevant to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Board remanded the Veteran's appeal to obtain any outstanding VA or non-VA treatment records, schedule the Veteran for a VA examination for evaluation of his iritis of the right eye, and readjudicate the Veteran's claim.  The Board's review of the record shows that the AOJ failed to take any action on any of the directives of the September 2014 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Consequently, a remand is again needed to ensure that the directives of the September 2014 remand are implemented by the AOJ.

Additionally, while on remand, the AOJ should confirm the Veteran's new address and contact information and mail another copy of the September 2014 remand to the Veteran's new, foreign address (updated in July 2015), as it appears from a returned mail notice that he may not received it.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran in order to confirm his current, foreign address and contact information.  Once the correct address is verified, update the claims file and the VA filing system, and send the Veteran and his representative any mail previously returned as undeliverable, to include a copy of the September 2014 remand.

2.  The AOJ is to request that the Veteran identify any outstanding VA or non-VA treatment records and, after securing any necessary authorization, obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and associate it with the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3.  The Veteran should be scheduled for a VA examination, by an appropriate medical professional, for evaluation of his iritis of the right eye.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's iritis. Note should be made of any incapacitating episodes and/or visual impairment attributable to iritis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

